     Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 1 of 12

                                                          RECEIVED

                                                             MAR 2 9 2019
            IN THE UNITED STATES DISTRICT COURT

             FOR THE MIDDLE DISTRICT OF ALABAMA                  CLERK
                                                          U.S. DISTRICT COURT
                   ° NORTHERN DIVISION                    MIDDLE DIST. OF ALA.



RICKEY LETT

     PLAINTIFF




V.                               CASE NO:     19-cv,aa6,          Gmb

                                     DEMAND FOR JURY TRIAL
PNC BANK, N.A.,

     DEFENDANT



                             COMPLAINT



  CoMe now the Plaintiff Rickey Lett, Pursuant to Rule 1 of
the Federal Rules of Civil Procedure and Order of the Court.




                           PARTIES




1.The Plaintiff Rickey Lett, is over the age of Nineteen (19)
 years, Citizen Of the United States and State of Alabama

'and reside at 1249 Sandlewood Drive Montgomery, Alabama.36117.


2.The Defendant PNC Bank P.O. Box 1820 Dayton,
                                               Ohio 45401-1820.
  Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 2 of 12




`3.The Defendant   PNC Bank, N,11., Its Successor and/of
Assigns P.O. Box 7433 Springfield,Ohio 45501.


 4.The Defendant PNC Bank P.O. Box 6534 Carol Stream,
IL 60197-6534.



                            JURISDICTION


 5.Jurisdiction is proper pursuant to 28 U.S.C. § 1332
because Plaintiff and Defendant are diverse as to their
citizenship and Plaintiff demands an amount in relief
of $2.5Billion.

                              VENUE


 6.Venue is proper in the United States District Court
for the Middle District of Alabama Northern Division for

Defendant pursuant to 28 U.S.C. § 1391(b). The substantial
events that gave rise to the claim occurred in the District
and Defendant is located there.




                    STATEMENT OF THE FACTS


  1.0n or about April 24, 2018 to August
                                         18, 2018 the Plain-
tiff was compel by the defendant PNC
                                     Bank on the Atlanta Hwy
to refinance the Plaintiff house for cash out Debt
                                                   consolida-
tion.
  Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 3 of 12




 '2.The Plaintiff home was refinanced for $105,300 whidh
the payment would be $565.27 a month plus Escrow $79, the

Plaintiff inform (Mr.Robert) that-the Plaintiff would PAY
HIS OWN TAX AND,INSURANCE and he assured me that he would
get back with me and didnot.F.R.C.P.(8) (A) (3) A demand
for the relief sought.
  3. When it came to the CLOSING DATE the defendant PNC-
Bank Denied the Plaintiff request by using Fraud when the
Contract Closing Disclosure stated that you maybe able to

Cancel your Escrow ACCOUNT. F.R.C.P.11 (See Exhibit A page

4 of 5 of the contract).


  4.The defendant PNC Bank defrauded the Plaintiff in denying
in refusing to le
                't the Plaintiff, pay his own property tax
and insurance in-Ok-der to raise the house payment more than
the contract call for or what the defendant PNC Bank desire
it to be.rF.R.C.P. 38. Right to a Jury Trial; Demand.

   5.The defendant PNC Bank used a pattern of Fraud,Bank

 Fraud,Actual Fraud,Fraud in the Inducement,Breach of

 Contract,Breach of Promise,Bath Faith,False Pretense,
 Promissory Fraud,Fraude,Fraud Feasor,Discrimination,
 Intrinsic Fraud,Extortion,Tort,Racketeering,Truth in
 Lending Act (TILA),Breach of Duty,Legal Duty,Damages,
 Injury,Active Concealment,Defruad,DefauVreceit in deceiv-

 ing the Plaintiff in paying more in his house payment
 out of his Social Security check as well.

  6.The defendant PNC Bank improperly deceive the Plaintiff
in thinking that his payments would stay less but conceal that

the Escrow would be twice the amount which was far from the
contract which cause the Plaintiff to suffer loss.
QA,
      Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 4 of 12




      7,As a result of the defendant PNC Bank breach of dUty
      knowingly made a statement that misrepresented the facts,
      by deeeiving the Plaintiff with the intention of inducing
      him to rely on their statement that the Plaintiff could not
      pay his own property tax and insurance. F.R.C.P.11 (See
      Exhibit A Closing Disclosure page 4 of 5).

       8.The defendant PNC Bank fail to abide by the contract
      agreement that the Plaintiff had an option in paying his

      own tax and inqurance which the defendant PNC Bank denied
      the Plaintiff Financial Contract Right. Truth in Lending
      Act(TILA), 15U.S.C.§ 1601 et seq.(1968)



       9.The Plaintiff has made all relevant payments on time by
      contractual agreement with the defendant PNC Bank.


       10,The Plaintiff lias been damaged by and through the
       defendant's DiscriminatiOn of double Escrow charging.
       Brown v. Boatd of EdUcation,347 U.S. 483 (1954)
       Civil Rights Act of 1964 42 U.S.C.§ 2000 et seq. (1964)

       11.As a result of the defendant PNC Bank intentional
       misrepresentation of facts, the Plaintiff has suffered
       damages,loss,of money,time opportunity and a host of
       other losses.



                                   COUNT ONE

                                    FRAUD



       12.The Plaintiff re-alleges all Prior paragraphs of the
       complaint as if set forth fully herein.

       13.The defendant PNC Bank on the Atlanta Hwy dld com-
 Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 5 of 12




  pel the Plaintiff to,refinance his home felt cash OUt
 Debt Consolidation on April 24, 2018 to August 18, 2018.

14.The defendant PNC Bank did deceive and deny the Plain-
  tiff from paying his own tax and insurance in order to
raise the house payment by doubling Escrow amount at
their discretion.

15.The defendant PNC Bank did deceive and deny the Plain-
               .
 tiff in paying his own tax and insurance, which the Clos-
ing and Disclosure contract reveal that the Plaintiff
cancel his Escrow account and pay his own property costs
dircetly. F.R.C.P.11     (See Exhibit A page 4 of 5).


16.As a result of the defendant PNC Bank intentional mis-
representation of facts, the Plaintiff has suffered :
damages,loss of money,time opportunity and a host of other
losses.



                       UMAND FOR RELIEF


WHEREFORE, Plaintiff seeks the
                               following relief:
all relief this Court deems
                            necessary in the in-
terest of justice,any other relief
                                   as may be appro-
priate including equitable
                           relief,injunctive re-
lief,
     compensatory,extraodinary,punitive,liquidated
damages,fees and costs.




   DATE
                                      RICKEY LET:
 Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 6 of 12




'Fraud:, Knowing misrepresentation of the truth or con-
 cealment of material fact to induce another to act to

 his or her detriment. Fraud is usu. tort, but in some
 cases esp. when the conduct is willful it may be a
 crime. [Cases: Fraud 1 3,16,681


 A misrepresentation made recklessly without belief in
 its truth to induce another person to act. [ Cases:
 Fraud: 13(3).]4


 A tort arising from a knowing mispresentation conceal-
 mento6f material fact, or reckless misrepresentation
 made to induce another to act to his or her detriment.
[Cases: Fraud 13(2) ] [Cases; Fraud 13(2)13(3),16]


 Unconscionable dealing; esp., in contract law, unfair
 use of the power arising out of the parties relative
 positions and resulting in an unconscionable bargin.
[Cases: Contracts 1. Fraudulent]


 BANK FRAUD: A criminal offense of knowingly executing
 or attempting to excute, a scheme or artifice to de-
 fraud a financial institution or obtain property owned
 by or under the control of financial institution, by
 means of false or fraudulent pretenses, representation
 or promises. 18 USCA § 1344. [Cases Banking and Banking
 509.10, 509.25.]

 ACTUAL FRAUD: A concealment of false representation th-
 rough a statement or conduct that injuries another who
 on it in acting. [Cases:Fraud 3]
Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 7 of 12




   FRAUD INDUCEMENT: Fraud occurring when a misrepre-

   sentation leads another to enter a transaction
    with a false impression of the risk duties, or ob-
   ligation involved; an,intentional misrepresentation
   of a material risk or duty reasonsbly relied on
   thereby injuring the other party without vitiating

   the contract itself esp.[Cases: contracts 94(1):
   Fraud 3,24.]


    BREACH OF CONTRACT: Violation of a contractual ob-
    ligation by failing to perform one's own promise,
    by repudiating it, or by interfering with another

    party's performance. [Cases: contracts 312,315.]


    FRAUD CONCEALMENT: An act making more difficult the
    the discovery of that which one is legally, oblig-

    ated to reveal or not withhold.


    BREACH OF PROMISE: Failure to do what one promised,
    where he or she has promised it in order to induce

    action in another. The phrase is often used as short-
    hand for breach of the promise of marriage.


    BAD FAITH: Breach of faith, willful failure to re-

    spond to plain well understood statutory or contrac-
    tual obligations. 124 F. 2d 875,883


    DEFRAUD: To deprive a person of property or interest,
    estate or right by Fraud,deceit or artifice. 438 P.
    2d 250,252.



  °FRAUD: Intentional deception resulting in INJURY to

   another. See 310 F. 2d 262,267.
Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 8 of 12




 °FALSE PRETENSE: The statutory offense of obtaining

  property by false pretense. 183 N.W. 2d 813,815


  PROMISSORY FRAUD: A promise to perform made when
  the promisor had no intention of performing th promise.
  [Cases: Fraud 12.]


  FRAUDE: Civil law Fraud committed in performing a con-
  tract; CF. Dol.


  FRAUD FEASOR: One who has committed Fraud.


  FRAUDULENT ACT: Conduct involving bad faith, dishonesty,
  a lack of integrity or moral turpitude.


  LEGAL DUTY: A duty arising by contract or operation of
  law; an obligation the breach of which would give a
  legal remedy.
  That which the law requires be done or foreborne by
  a determinate person. 278 N.E. 2d 504,510


  DEFAULT:To discharge a duty, to one's own disadvantage;
  anything wrongful, some omission to do that which ought t
  to have been done by one of the parties. 90 N.Y.S. 589,
  590.
  DECEIT: The tort of Fraudulent representation. The
  element of actionable deceit, a false representation of

  a material fact made with knowledge of it falsity or

  recklessly or without reasonable grounds for believing

  its truth, and with intent to induce reliance there
  on, on which plaintiff justifiably relies on his injury.

  300 P. 2d 14,16.
Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 9 of 12




  'EXTRINSIC FRAUD: Deception that prevents a person.
   from knowing about or asserting certain rights.
   [Cases: Federal Civil Procedure 2654; Judgement
   375-443 (1)]


   EXTRINSIC FRAUD: Fraud that prevents a party from
   knowing about his rights or defenses ör from hav-

   ing a fair opportunity of presenting them at a
   trial or from fully litigation at the trial all
   thsirights or defenses that he was entitled to
   assert. 468 S.W. 2d 160,163 it is a ground equit-
   able ground for equitable relief from judgement.
   See 247 P. 2d 801,803.



   FRAUD IN THE FACTUM: Fraud occurring when a legal
   instrument as actually executed differ from the
   one intented for execution by the person who ex-
   ecutes.it , or when the instrument may have had
   no legal existence compared to Fraud in the        in-
   ducement Fraud in the Factum occurs only rarely
   as when a,blind signs a mortgage when misleadingly
   told that the paper is just a letter. Also termed
   Fraud in the making. CF. Fraud in the inducement.
   [Cases: Contracts 94(1)]


   INTRINSla FRAUD: Deception that pertaing to an        -
   issue involved in an original action. Examples:
   ihelude the use of fabricated evidence; a false
   return of service, perjured testimony, and false
   receipts or other commercial documents. [Cases:

   Judgement 373-0441]
Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 10 of 12




• DISCRIMINATION: The unequal treatment of parties who *
 are similary situated. Federal Law prohibits discrimil..i
 nation on the basis of race,sex,nationality,religion,
 and age in matters of employment,housing,education,

 voting rights and access to publis facilities. See;

 e.g., 42 U.S.C.     -19831_1=6 cU:S7.•C6:R
 nation,civil rights.



 RACKETEERING: Originally an organizzed conspiracy to
 commit extortion. Pub.L. 91-452,§            itStat. 922(1970)


 TORT: A wrong, a private or civil wrong or-tnjuryezeh
 sulting from a breach of a legal duty that exists by,
 virtue of sosiety's expectation regarding interpersonal

 conduct rather than by contract or other private re-
 lationship. 256 N.E. 2d 254,259.


 INJURY: All wrong or damage done to another, either in
 his person,rights, reputation or property. 245 So. 2d
 623,626.

 EXTORTION: At common law, public official under color
 of office of an excessive or unauthorized fee. Model

 Penel Code § 223.4 See 148 A. 2d 848,850. 2 Mass. 522,
 523; 160 F. 2d 754,756.


 ACTIVE CONCEAL: Maintaining by words or deeds that
 which one has a duty to reveal.

 CONCEALMENT: An act making more difficult the discovery ,:,
 of that which one is legally obligate to reveal or not
 withhold.   236 N.E. 2d 63,67.
Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 11 of 12




     LEGAL FRAUD: Fraud comprises all acts, omission
     and concealments involving Breach of equitable
     or legal duty, trust or confidence and resulting

     in damage to another. 38 Cal. Rptr. 148, 157.
     See also 437 S.W. 2d 20,28.



     FRAUD IN FACT: (Positive Fraud) Actual Fraud, Deceit

     concealing something or making a false representation'

     with an evil intent [Scienter] when it causes injury
     to another. See 144 A. 2d 836,838.
  Case 2:19-cv-00226-WKW-GMB Document 1 Filed 03/29/19 Page 12 of 12



                  'CERTIFICATE OF SERVICE.




   'I hereby certify that a copy of the foregoing has

 been served on the following party U.S. Postal Service
 CERTIFIED MAIL prepaid on this the     e/7th    day of
                2019.
 A44/4:k--




PNC BANK
P.O. BOX 1820

DAYTON, OHIO 45401 -1 820




                                      ALi.i/elticilob ,r
                                     \\1\D  tiwkre_AA))
